Court of Appeals, State of Michigan

                                              ORDER
                                                                           Jane M. Beckering
Detroit Club Holdings LLC v Jay Edward                                      Presiding Judge

Docket No.    340874                                                       Mark J. Cavanagh

LC No.        16-015714-AV                                                 Amy Ronayne Krause
                                                                            Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's for
publication opinion issued June 18, 2019 is hereby VACATED. A new unpublished opinion is attached
to this order.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                AUG 1 3 2019
                                       Date